The opinion of the Court was delivered by
Colcock, J.
The law does not require a master to state in every pass, to what place the negro shall be permitted to go. It is sufficient if it express a leave of absence for such a time. See 2 Brev. Dig. 231. Grimke’s P. L. 164.1 The defendants therefore, were guilty of a trespass on the defendant’s property, and he is entitled to a verdict. It is highly proper to- protect these officers, when acting within the limits of their authority; *438but nothing is so offensive to the law as to violate the principles of jus-*1141 ^ce an<^ humanity under the semblance of authority. *Shall it be -* considered a justification that these defendants thought the ticket an unlawful one ! Shall ignorance of that law under which they were acting, and from which they derived their authority, excuse them ? This would be a violation of all law, and place the slaves of the country at the mercy of every unprincipled and unfeeling man, who may be clothed with this brief authority.
It is the duty as well as the interest of every master to protect his slave from unnecessary punishment, and to resist the abuse of legal authority. However small, therefore, the injury to the slave, the plaintiff should recover as much damages as would carry costs.1 But I think it highly questionable, whether, in this case, the captain of this patrol was not actuated by some improper motive. Could he have passed over that clause in the Act, which authorizes masters to permit their slaves to go abroad with tickets, and read one in the same Act, which authorizes him to punish a slave that has no ticket ? It is by no means probable. Nor am I satisfied with the evidence offered, to prove that they were a patrol. It is a temporary appointment, and therefore I conceive should be proven by the captain of the beat, who has detailed them for that service.
Nott and Johnson, JJ., concurred.
Gantt and RiohaRDSON, JJ., dissented.

 1740, 7 Stat. 398, § 3; see Acts, 1722, 7 Stat. 373, § 5 j' 1800, 7 Stat. 441; 1829, 8 Stat. 538, § 4; 1839,. 11 Stat. 58, \ 5.


 Ante, 87.